DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see pgs. 6-7, filed 04/14/2022, with respect to the rejections of the amended claims under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yabe and Chang as is outlined below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2022 was filed after the filing date of a Request for Continued Examination on 04/14/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, 13-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 16 require “the heat conduction layer comprises at least two heat conduction blocks” and “the heat conduction layer comprises a first solid heat conduction block, a second solid heat conduction block and a third solid heat conduction block”. The scope of the claim is unclear, because it is not clear if the first, second, and third solid heat conduction blocks are part of the “at least two heat conduction blocks” or applicant is attempting to claim five heat conduction blocks. The dependent claims are indefinite at least based on their dependence from claims 1 or 16.
For the purpose of this Office Action, the Office will interpret the first, second, and third solid heat conduction blocks to be part of “at least two heat conduction blocks”. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe et al. (US 2011/0096543 A1), hereafter Yabe, in view of Chang (US 2009/0151899 A1), hereafter Chang.
	Regarding claim 1, Yabe discloses a laser light source (Title; Figs. 14 and 15 elements 19; [0040]), comprising a laser (Fig. 15 element 19) and a laser heat dissipation assembly for dissipating heat from the laser, wherein: the laser is provided with a heat sink on a side facing the laser heat dissipation assembly (Fig. 15 elements 34 and 36a; Fig. 14 elements 36), the laser heat dissipation assembly comprises a heat conduction layer (Fig. 15 element 36a) and a fin module (Fig. 14 element 36; [0056]), and the heat sink is in contact with the heat conduction layer (Fig. 15 elements 34 and 36a); with a plurality of thermotubes arranged between adjacent heat conduction blocks (Figs. 13 element 36b; [0056]), each of the thermotubes comprises a hot end (Fig. 13 element 36b connected to element 36a), a cold end (Fig. 13 element 36b connected to element 36c), and a bent part connecting the hot end and the cold end (Fig. 13 shows a bent portion in element 36b), and the hot ends are respectively connected with heat conduction layer (Fig. 13 element 36a; [0059])); and the fin module comprises a plurality of cooling fins that are parallel to each other (Fig. 14 element 36; Fig. 13 element 36c; [0056]), and the cold ends run vertically through the cooling fins, respectively (Fig. 13 elements 36b and 36c; Fig. 14 element 36; [0056] and [0059]), wherein the heat conduction layer comprises a first solid heat conduction block (Fig. 15 element 36a), the heat sink is in contact with the first solid heat conduction block (Fig. 15 elements 34 and 36a), a first layer of thermotubes (Figs. 13 and 15 elements 36b), and hot ends of the first layer of thermotubes are in contact with the first solid heat conduction block (Figs. 13 and 15 elements 36a and 36b). Yabe does not explicitly disclose the heat conduction layer comprises at least two heat conduction blocks, and the hot end connected with adjacent conduction blocks; wherein the heat conduction layer comprises a second solid heat conduction block and a third solid heat conduction block; a first layer of thermotubes are arranged between the first solid heat conduction block and the second solid heat conduction block, and hot ends of the first layer of thermotubes are in contact with the second solid heat conduction block; and a second layer of thermotube is arranged between the second solid heat conduction block and the third solid heat conduction block, and a hot end of the second layer of thermotube is in contact with the second solid heat conduction block and the third solid heat conduction block, respectively. However, Chang discloses the heat conduction layer comprises at least two heat conduction blocks (Fig. 5 elements 10 and 70), and the hot end connected with adjacent conduction blocks (Fig. 5 elements 70 and 10; Abstract); wherein the heat conduction layer comprises a second solid heat conduction block (Fig. 5 element 62; [0028]) and a third solid heat conduction block (Fig. 5 element 70; [0029]); a first layer of thermotubes are arranged between the first solid heat conduction block and the second solid heat conduction block (Fig. 5 elements 31 is between elements 10 and 62), and hot ends of the first layer of thermotubes are in contact with the second solid heat conduction block (Fig. 5 element 31 contacts at least elements 10 and 62); and a second layer of thermotube is arranged between the second solid heat conduction block and the third solid heat conduction block (Fig. 5 elements 81 contact at least elements 62 and 70), and a hot end of the second layer of thermotube is in contact with the second solid heat conduction block and the third solid heat conduction block, respectively (Fig. 5 elements 81 contact at least elements 62 and 70). The advantage is to provide improved cooling efficiency (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yabe with the heat conduction layer comprises at least two heat conduction blocks, and the hot end connected with adjacent conduction blocks; wherein the heat conduction layer comprises a second solid heat conduction block and a third solid heat conduction block; a first layer of thermotubes are arranged between the first solid heat conduction block and the second solid heat conduction block, and hot ends of the first layer of thermotubes are in contact with the second solid heat conduction block; and a second layer of thermotube is arranged between the second solid heat conduction block and the third solid heat conduction block, and a hot end of the second layer of thermotube is in contact with the second solid heat conduction block and the third solid heat conduction block, respectively as disclosed by Chang in order to allow for an improved dissipation structure with overlapping layers. 
Regarding claim 13, Yabe further discloses a bending angle of the bent part is in a range of 80o to 140o (Figs. 13 and 14 show a bent angle of approximately 90 o).
Regarding claim 15, Yabe the laser comprises: a base (Fig. 5 element 19), a substrate, wherein the base fixes and supports one surface of the substrate (Fig. 5 element extending from 19 to 19d), and another surface of the substrate is provided with a light emitting chip which serves as a light emitting surface of the laser (Fig. 5 element 19d); wherein the laser light source further comprises a housing provided with a laser mounting port, in which the laser is embedded (Fig. 5; [0043]); the laser being securely connected to the housing via the base (Fig. 5 element 19); and a sealing element, which comprises a top part and a side part, wherein the top part covers an edge of the light emitting surface of the laser, the side part wraps around the periphery of the base (Fig. 5 element 19 surrounding element 19d), and the side part is interference-fitted with the laser mounting port ([0043]).
Regarding claim 16, Yabe discloses a laser projection device ([0002]), comprising a laser light source (Title; Figs. 14 and 15 elements 19; [0040]) that comprises a laser (Fig. 15 element 19) and a laser heat dissipation assembly for dissipating heat from the laser, wherein: the laser is provided with a heat sink on a side facing the laser heat dissipation assembly (Fig. 15 elements 34 and 36a; Fig. 14 elements 36), the laser heat dissipation assembly comprises a heat conduction layer (Fig. 15 element 36a) and a fin module (Fig. 14 element 36; [0056]), and the heat sink is in contact with the heat conduction layer (Fig. 15 elements 34 and 36a); with a plurality of thermotubes arranged between adjacent heat conduction blocks (Figs. 13 element 36b; [0056]), each of the thermotubes comprises a hot end (Fig. 13 element 36b connected to element 36a), a cold end (Fig. 13 element 36b connected to element 36c), and a bent part connecting the hot end and the cold end (Fig. 13 shows a bent portion in element 36b), and the hot ends are respectively connected with heat conduction layer (Fig. 13 element 36a; [0059])); and the fin module comprises a plurality of cooling fins that are parallel to each other (Fig. 14 element 36; Fig. 13 element 36c; [0056]), and the cold ends run vertically through the cooling fins, respectively (Fig. 13 elements 36b and 36c; Fig. 14 element 36; [0056] and [0059]), wherein the heat conduction layer comprises a first solid heat conduction block (Fig. 15 element 36a), the heat sink is in contact with the first solid heat conduction block (Fig. 15 elements 34 and 36a), a first layer of thermotubes (Figs. 13 and 15 elements 36b), and hot ends of the first layer of thermotubes are in contact with the first solid heat conduction block (Figs. 13 and 15 elements 36a and 36b). Yabe does not explicitly disclose the heat conduction layer comprises at least two heat conduction blocks, and the hot end connected with adjacent conduction blocks; wherein the heat conduction layer comprises a second solid heat conduction block and a third solid heat conduction block; a first layer of thermotubes are arranged between the first solid heat conduction block and the second solid heat conduction block, and hot ends of the first layer of thermotubes are in contact with the second solid heat conduction block; and a second layer of thermotube is arranged between the second solid heat conduction block and the third solid heat conduction block, and a hot end of the second layer of thermotube is in contact with the second solid heat conduction block and the third solid heat conduction block, respectively. However, Chang discloses the heat conduction layer comprises at least two heat conduction blocks (Fig. 5 elements 10 and 70), and the hot end connected with adjacent conduction blocks (Fig. 5 elements 70 and 10; Abstract); wherein the heat conduction layer comprises a second solid heat conduction block (Fig. 5 element 62; [0028]) and a third solid heat conduction block (Fig. 5 element 70; [0029]); a first layer of thermotubes are arranged between the first solid heat conduction block and the second solid heat conduction block (Fig. 5 elements 31 is between elements 10 and 62), and hot ends of the first layer of thermotubes are in contact with the second solid heat conduction block (Fig. 5 element 31 contacts at least elements 10 and 62); and a second layer of thermotube is arranged between the second solid heat conduction block and the third solid heat conduction block (Fig. 5 elements 81 contact at least elements 62 and 70), and a hot end of the second layer of thermotube is in contact with the second solid heat conduction block and the third solid heat conduction block, respectively (Fig. 5 elements 81 contact at least elements 62 and 70). The advantage is to provide improved cooling efficiency (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Yabe with the heat conduction layer comprises at least two heat conduction blocks, and the hot end connected with adjacent conduction blocks; wherein the heat conduction layer comprises a second solid heat conduction block and a third solid heat conduction block; a first layer of thermotubes are arranged between the first solid heat conduction block and the second solid heat conduction block, and hot ends of the first layer of thermotubes are in contact with the second solid heat conduction block; and a second layer of thermotube is arranged between the second solid heat conduction block and the third solid heat conduction block, and a hot end of the second layer of thermotube is in contact with the second solid heat conduction block and the third solid heat conduction block, respectively as disclosed by Chang in order to allow for an improved dissipation structure with overlapping layers.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Chang, as applied to claim 1, in further view of Yeh et al (US 2016/0298909 A1), hereafter Yeh.
Regarding claim 10, Chang, for the same reasons as above, further discloses a plurality of first groove provided on a side of the first solid heat conduction block facing the second heat conduction block (Fig. 5 element 10 has grooves where elements 31 are positioned), a second grooves correspondingly provided on a side of the second solid heat conduction block facing the first heat conduction block (Fig. 5 element 62 has a groove where element 31 contacts it), and the first groove and the second groove form mounting holes in which the hot ends of the first layer of thermotubes are embedded (Fig. 5 elements 30). Yabe in view of Chang do not explicitly disclose a plurality of corresponding second grooves in the second solid heat conduction block. However, Yeh discloses a first heat conduction block with a plurality of grooves (Fig. 2 element 4) and a second heat conduction block with a plurality of corresponding grooves (Fig. 2 element 10 and 111). The advantage, as is known in the art, is to reduce production costs by providing a single second heat conduction block as opposed to a plurality of second heat conduction blocks. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yabe in view of Chang with plurality of corresponding second grooves in the second solid heat conduction block as disclosed by Yeh in order to reduce production costs by providing a single second heat conduction block as opposed to a plurality of second heat conduction blocks and since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 11, Chang, for the same reasons as above, further discloses at least one third groove is provided on the side of the second solid heat conduction block facing away from the first heat conduction block (Fig. 5 element 62 where element 81 is placed), and a fourth groove is correspondingly provided on a side of the third solid heat conduction block facing the second heat conduction block (Fig. 5 element 70; [0029]), and the third groove and the fourth groove form a fixing hole in which the hot end of the second layer of thermotube is embedded (Fig. 5 element 81).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Chang, as applied to claims 1 and 16 respectively, in further view of Masuda (US 2015/0355533 A1), hereafter Masuda.
Regarding claims 14 and 19, Yabe in view Chang do not explicitly disclose the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket, the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket. However, Masuda discloses the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket (Fig. 10 element 43), the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket (Fig. 10 elements 43 and 45). The advantage is to more efficiently facilitate the movement of heat from the laser ([0054]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Yabe in view of Chang with the laser heat dissipation assembly further comprises a fan bracket and a fan securely mounted on the fan bracket, the fan bracket is securely mounted on the fin module, and the cooling fins are all perpendicular to the fan bracket as disclosed by Masuda in order to more efficiently facilitate the movement of heat from the laser. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441.  The examiner can normally be reached on Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        06/12/2022